Citation Nr: 1530435	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  08-34 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to October 1996.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In February 2012, the Board remanded claims of entitlement to service connection for neck and back disorders for additional development.  Entitlement to service connection for a thoraco-lumbar sprain was granted in October 2012, and that issue is therefore no longer before the Board.  The issue of entitlement to service connection for a neck disorder now returns to the Board for further appellate consideration.  

In addition to the paper claims file, relevant documents are associated with the Veterans Benefits Management System (VBMS) paperless file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that all indicated development is completed.  A February 2012 VA examination addressing the Veteran's back disorder includes a March 2011 cervical spine magnetic resonance imaging (MRI) report.  Given that the March 2011 report was not part of the claims file, it appears that the examiner may have accessed the record through VA's computerized medical records system ("CAPRI"), raising a question of whether the Veteran receives VA treatment for which records have not yet been obtained. Any such records must be obtained and associated with the claims file.  The Veteran should also be asked to identify any relevant medical treatment from private providers or at VA locations other than the VA Medical Center in Washington, DC.  

Further, the letter that was sent to the Veteran regarding scheduling an examination for his neck disorder has not been associated with the claims file.  Rather, a similar notice was printed when the VA Medical Center informed the AOJ that the Veteran failed to reply to the scheduling request.  Notably, the Veteran's address as it appeared on that letter did not include a state, raising at least a question as to whether the appellant received the actual scheduling notice.  There is no indication in the claims file as to whether the notice that was sent to the Veteran was returned as undeliverable.  Hence, an additional attempt to schedule a VA examination addressing the claimed neck disorder is warranted, particularly given that the Veteran has previously reported to other VA examinations, including the February 2012 examination when an examiner was asked to provide an opinion regarding the claimed neck disorder but addressed the etiology of the back disorder only.  The April 2015 argument by the Veteran's representative that a new examination should be scheduled is an indication that the claimant is willing to report for such an examination.  The Veteran is strongly encouraged to report for the examination.  38 C.F.R. § 3.655 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to identify the dates and locations of any medical treatment for his claimed neck disorder and make appropriate efforts to obtain any identified records.  Regardless of the Veteran's response, obtain any records of relevant treatment at the Washington, DC VA Medical Center.  Document all efforts to secure the records in the claims file.  

If the AOJ cannot locate any identified records, it must document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  After any treatment records are associated with the claims file, schedule the Veteran for an examination to address the nature and etiology of any diagnosed neck disorders.  The examiner is to be provided with access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims file and any Virtual VA and VBMS records have been reviewed.  The examiner is asked to:

(a)  Examine the Veteran, diagnose any neck disorders, and, for each and every diagnosed neck disorder opine: 

(i)  Is it at least as likely as not, i.e, is there a 50 percent probability or greater, that any neck disorder had onset during or is caused by the Veteran's service?  If not, 

(ii)  If cervical arthritis is diagnosed, is it at least as likely as not that it was manifested by X-ray evidence of arthritis and limited motion one year of separation from active duty?  If not, 

(iii)  Is it at least as likely as not that any neck disorder is caused by the Veteran's service-connected thoraco-lumbar sprain?  If not, 

(iv)  Is it at least as likely as not that any neck disorder is permanently worsened beyond its natural progression by thoraco-lumbar sprain.  If so, provide an opinion as to the extent of the worsening.

(b)  Provide a fully reasoned rationale and explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.  

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the claims file which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After completing the above development and any other indicated development, readjudicate the claim.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

